Exhibit AGREEMENT AND RELEASE THIS AGREEMENT AND RELEASE (the “Agreement”) is made and entered into as of this 20th day of March, 2009, by and between Southwest Bank, an M & I Bank (“Bank”), and Siboney Learning Group, Inc. (“SLGI”) and Siboney Corporation (“Siboney,” together with SLGI, the “Borrowers”). A.WHEREAS, the Borrowers are engaged in the publishing of educational software primarily for schools; B.WHEREAS, Bank made loans to the Borrowers, including without limitation, the following loans (the “Loans”) with collateral security documents (the “Collateral Agreements”) (the Loans, Collateral Agreements and documents referenced therein or otherwise related to obligations of the Borrowers to Bank are referred to as the “Loan Documents”): (a)Promissory
